Citation Nr: 1643605	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  06-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a right shoulder disability prior to December 16, 2008, and a rating greater than 20 percent from December 16, 2008.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to February 1992.  A November 1993 administrative decision found the Veteran's service from June 1982 to March 1991 was under honorable conditions.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2004 and December 2004 rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, and the Regional Office (RO) in Boise, Idaho, respectively.

In May 2006, the Veteran provided testimony before a Veterans Law Judge (VLJ) of the Board concerning the two issues set forth on the title page.  In July 2007, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  In a July 2009 rating decision, the AMC granted the Veteran an increased rating of 20 percent, effective December 16, 2008, for his right shoulder disability.

In a November 2009 decision, the Board denied an initial rating greater than 10 percent for a right shoulder disability prior to December 16, 2008, and a disability rating greater than 20 percent from December 16, 2008; and also denied a TDIU.

The Veteran appealed the Board's November 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Veteran's representative and VA General Counsel filed a Joint Motion for Remand (JMR) as to the Board's decision.  Later that month, a Court Order granted the JMR and vacated and remanded the November 2009 decision for further review.  In September 2010, the Board remanded the issues to the AOJ to locate any temporary claims folder and to schedule the Veteran for another hearing.
In August 2012, the Veteran provided testimony before another VLJ of the Board.  During this hearing, in addition to other issues, he testified as to the two issues on appeal.  (The Veteran also waived his right to a hearing with a third member of the Board during the hearing.  Arneson v. Shinseki, 24 Vet. App. 379 (2011)).

In November 2012, the Board remanded this appeal to the RO via the AMC in Washington, DC, for further development.  

As noted above, the Veteran waived his right to a hearing with a third member of the Board during the August 2012 hearing, however, in September 2015, the Veteran's representative requested another Board hearing before a VLJ via videoconference at the local RO "to introduce evidence and testimony that any employment [the Veteran] has is not substantially gainful activity."  The Board noted in its December 2015 remand that given the length of time that had expired and the addition of relevant evidence in the file since the case was last before the Board, and given the representative's claim that additional relevant evidence would be submitted at the hearing, the Board therefore found that good cause had been presented to schedule the Veteran for another Board hearing.  As such, in December 2015 the case was remanded for a new Board hearing.

In April 2016, the Veteran and his attorney changed their hearing request from a videoconference hearing to a Travel Board hearing.  In July 2016, the Veteran provided testimony before a third VLJ of the Board.  A transcript of the hearing has been associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 38 U.S.C.A. § 7107(a)(2) (West 2015) and § 20.900(c) (2015).  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.



FINDINGS OF FACT

1.  During his July 2016 Board hearing, the Veteran withdrew his claim for entitlement to an initial rating greater than 10 percent for a right shoulder disability prior to December 16, 2008, and a rating greater than 20 percent from December 16, 2008.

2.  The evidence reasonably shows that the Veteran's service-connected low back and right shoulder disabilities render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Veteran's substantive appeal concerning an initial increased rating for right shoulder disability.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim 

During his July 2016 Board hearing, the Veteran withdrew his appeal for an initial rating greater than 10 percent for a right shoulder disability prior to December 16, 2008, and a rating greater than 20 percent from December 16, 2008.  Hearing Transcript, p. 21.  According to 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The Board observes that the hearing since has been transcribed; thus it has been reduced to writing.  38 C.F.R. § 20.204 (b).  The transcript includes the name of the Veteran, the applicable claim number, and the Veteran's statement/testimony that he wished to withdraw this claim.  And since the Board had not yet issued a decision concerning this claim, subsequent to the JMR, the criteria are met for withdrawal of the appeal of this claim.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105 (d).

Accordingly, further action by the Board concerning the claim of entitlement to an initial increased rating for right shoulder disability is not warranted, and the appeal of this claim is dismissed.  Id.

TDIU

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16 (a). 

Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and  previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a  claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.   

Marginal employment, for example, as a self-employed worker or at odd jobs or  while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16 (a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects that the Veteran reportedly last worked full time in February 2003, when he indicated that he was too disabled to work full time.  He also indicated that his education included one-half year of college.

In this case, the Veteran is service-connected for a low back disability, rated as 60 percent disabling and right shoulder disability, rated as 20 percent disabling.  His combined rating is 70 percent disabling.  See 38 C.F.R. § 4.25.  Therefore, he meets the threshold requirements for TDIU.  See 38 C.F.R. § 4.16 (a).

Therefore, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.

The evidence reflects that the Veteran is currently employed part-time.  Indeed, during the August 2012 Board hearing the Veteran testified that he was only able to work as a janitor when his wife helps him on the job, and that was only on a part-time basis.  He further testified at the most recent July 2016 hearing that he only works between six to seven hours a week, and that his wife and son help him with the cleaning contract.  He indicated that his boss who owns the business is his best friend and is like family.  The Veteran testified that his reported income on his last taxes was between 11,000 and 14,000 dollars; however his income had decreased over the last several years.  He indicated that he use to have about eight or nine different contracts, but he now only has two.  Hearing Transcript, pp. 7-9, 16.

The April 2015 VA examination report reflects, the examiner's opinion that the severity of the Veteran's thoracolumbosacral degenerative disc and joint disease and right shoulder degenerative disease render him unable to secure or pursue substantially gainful employment in occupations for which he might otherwise be qualified in a competitive workforce.  The examiner noted that given the Veteran's level of documented functional limitations, well documented chronic pain and chronic sleep disturbances attributable to the chronic pain, the Veteran could not be expected to work the usual hours or with the usual efficiency of an average person without his impairments.

The examiner further noted that the Veteran's disabilities, specifically his right shoulder condition precludes all physically demanding occupational function with the right shoulder and limits tolerance for sedentary activities that require repetitive use of the right shoulder joint as these activities routinely aggravate pain.  He noted that the Veteran's reported limited tolerance for the activities necessary in his current occupation as a part-time janitor was plausible based on the known pathology in the shoulder.  The examiner observed that the Veteran's right shoulder condition likely precludes extended or repetitive use for almost any sedentary activity to include extended use of computer keyboards and pointing devices.  The examiner noted that although the requirement for abduction/forward flexion is limited, these activities are well known to induce supraspinatus tendinopathy due to repetitive motion type activities when required for extended periods on a long term basis.

The Board observes that the Veteran testified that his reported income was between 11,000 and 14,000 dollars; and that such has decreased over the years.  The Board observes that the Veteran's reported income may be slightly over the income threshold; however, the evidence shows that the Veteran works between six to seven hours a week with a family business.  As discussed, the examiner noted in April 2015 that given the Veteran's level of documented functional limitations, well documented chronic pain and chronic sleep disturbances attributable to the chronic pain, the Veteran could not be expected to work the usual hours or with the usual efficiency of an average person without his impairments.  The examiner further observed that the Veteran's right shoulder condition likely precludes extended or repetitive use for almost any sedentary activity to include extended use of computer keyboards and pointing devices.  Therefore, because the Veteran is limited to employment in a protected environment, the Board finds that the Veteran engages in work that is not more than marginal employment. 

Considering the Veteran's various physical disabilities together with all evidence of record, the Board finds that the Veteran is reasonably precluded from gainful employment due to his service connected disabilities.  Therefore, affording the Veteran all benefit-of-the-doubt, the Board finds that the Veteran is unable to perform the physical acts required for substantially gainful employment due to his service-connected disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Accordingly, TDIU is granted.


ORDER

The claim for an initial rating greater than 10 percent for a right shoulder disability prior to December 16, 2008, and a rating greater than 20 percent from December 16, 2008 is dismissed.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


________________________                                     ________________________
         K. PARAKKAL			       TANYA SMITH
      Veterans Law Judge, 		              Veterans Law Judge, 
 Board of Veterans' Appeals		         Board of Veterans' Appeals


________________________________
                                                   MICHAEL E. KILCOYNE 
                                                      Veterans Law Judge, 
      Board of Veterans' Appeals



Department of Veterans Affairs


